On Petition for Rehearing.
Roby, J.
1. Doctrine, discipline and creed are not matters of concern to the courts, except as they come incidentally in question in the adjudication of property rights, and the settlement of ecclesiastical questions is most wisely left to ecclesiastical tribunals. Lamb v. Cain (1891), 129 Ind. 486, 510, 14 L. R. A. 518; Gaff v. Greer (1882), 88 Ind. 122, 45 Am. Rep. 449; White Lick Quar. Meet., etc., v. White Lick Quar. Meet., etc. (1883), 89 Ind. 136; O’Donovan v. Chatard (1884), 97 Ind. 421, 49 Am. Rep. 462; Smith v. Pedigo (1896), 145 Ind. 361, 19 L. R. A. 433; State, ex rel., v. Cummins (1908), 171 Ind. 112.
2. Appellee’s counsel in their exhaustive and learned argument state that “we understand the rule to be that it is only where there has been a radical departure from the doctrine for which the charitable use was established that the courts will intervene.” They further state that there is no division between the parties upon any question of baptism, predestination, personal election, or other doctrinal point, which may be granted, but the facts *207set lip in the complaint and admitted by the demurrer bring this case within the exception stated by counsel, and show a radical departure from the principles for which the Baptist Church stands. Suppose it were charged that Johnson, with the approval of the trustees, had converted the church building into a house of. ill-fame, and that the funds of the church were expended to pay fines assessed in criminal proceedings against him, no one would deny the right of objecting members to sue for the possession of the property. Yet no question of baptism, predestination, personal election, etc., would be involved.
4. It is averred, after setting out various immoral acts on the part of Johnson, “that the defendants [appellees] herein at a public meeting joined said Charles H. Johnson in declaring that no church discipline, Bible or creed should or could govern them, but that they
were a law unto themselves, and would do as they pleased, and if any member did not like the Avay they did he could get out of the church,” and “that, ever since the selection and employment of said Charles Ii. Johnson by defendants herein, * * * said defendants have indorsed, encouraged, consented to, aided, abetted, directed and concurred in the unlawful, wrongful and sinful acts of said Charles II. Johnson, as above set forth.” These allegations, taken in connection Avith others to AAdiich' brief reference has been made in the opinion heretofore filed, leave no room to ascribe allegiance by appellees to the doctrines of the church as shown by the articles of faith incorporated in the pleading.
2. In the argument it has been assumed that a majority of the congregation approved the action of appellees, and this assumption Avas adopted in the opinion heretofore filed. Such approval AAnuld not legalize acts violative of the fundamental principles of the church. Schnorr’s Appeal (1870), 67 Pa. St. 138, 5 Am. Rep. 415; Bear v. Heasley (1893), 98 Mich. 279, 57 N. W. 270, 24 L. *208R. A. 615; Reorganized Church, etc., v. Church of Christ (1894), 60 Fed. 937; Sutter v. Trustees, etc. (1862), 42 Pa. St. 503; Jones v. Wadsworth (1876), 11 Phila. 227. See, also, cases cited in former opinion. But the fact is that, so far from showing that a majority of the congregation approved the conduct of appellees in that behalf, the allegations, when considered in their entirety, show that no meeting of the congregation has been had at which the judgment of the members thereof Avas fairly obtained. It is averred that Johnson refused to comply with the requirements of the scriptures as to the government of the church as laid down in the discipline and adopted by the church, in this: That he declared in the public church meeting that “we [meaning the members of the church] need not bring them [the rules for governing the church] to the church meeting, as Ave Avill govern the meeting to suit ourselves;” that he refused to permit an orderly consideration of charges of immorality brought against him; that he “dismissed” various members Avithout notice, on account of “rebellion against the pastor;” that he called and presided at a meeting attended by the appellees and a large number of nonmembers of the church, and, after declaring that he would never resign, Avent through the farce of tendering his resignation to said meeting, which was packed by appellees and Johnson for the purpose of refusing to accept such resignation.
4. There are many other allegations which go to establish the fact that no meeting has been held at which an expression could be obtained from the members of the church, and, instead of showing that appellees and Johnson hold with the approval of a majority of the members, the shoAving is that they hold vi et armis, and therefore do not come within any adjudication in their favor by any authority of the church.
Appellants aver themselves to have been duly elected trustees of said church. The averments in this regard are extended, general, and embody various legal conclusions, *209but there is enough on the subject averred to withstand a demurrer.
5. Ejectment is a proper method by which to determine the right to possession of the church property. Lamb v. Cain, supra; Smith v. Pedigo, supra.
The property in question is dedicated to the uses of the Baptist Church. If appellants sustain the averments of their complaint, the effect will be to insure its use for such purposes. The property will not he taken away from any one who owns it nor given to any one who does not. If the parties are all as good Baptists as counsel for appellees assert, twenty-four hours ought to be a sufficient length of time in which to end this controversy.
The petition for a rehearing is overruled.